Citation Nr: 1713305	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to May 29, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.

The Veteran appeared and testified before a Veterans Law Judge in January 2012 and a transcript of that hearing has been associated with the Veteran's claims file.  During the pendency of the appeal, that Veterans Law Judge retired from the Board.  As such, this matter was remanded in June 2016 to afford the Veteran the opportunity to attend an additional hearing.  He and his wife appeared and testified at a video conference hearing conducted by the undersigned Veterans Law Judge in January 2017.  

This matter had previously been remanded in April 2012 to afford the Veteran a VA examination in order to determine the severity of his PTSD and again in July 2014 to obtain outstanding records from the Social Security Administration (SSA) and to associate outstanding records relating to a claim for TDIU.  As the Veteran has since been afforded multiple VA examinations to evaluate his PTSD and the SSA and TDIU-related records have been associated with his claims file, the Board finds that the RO has substantially complied with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2009 written statement, the Veteran argued that his PTSD rendered him totally disabled.  At his January 2017 hearing, he reiterated that the combination of his service-connected disabilities prevented him from being able to work.  The U.S. Court of Appeals for Veterans Claims (Court) has determined that a request entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the holding in Rice and the numerous statements by the Veteran that his service-connected disabilities have prevented him from being able to work, the Board has amended the issues on appeal to include entitlement to a TDIU.


FINDINGS OF FACT

1.  Prior to May 29, 2012, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  Beginning on May 29, 2012, the Veteran's PTSD has not manifested by total occupational and social impairment. 

3.  The Veteran's service-connected disabilities have not precluded him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 29, 2012, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Beginning on May 29, 2012, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Increased Rating

a. Legal Standard

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the period before May 29, 2012, the Veteran has been assigned a 30 percent rating for his PTSD under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  On that date, he was assigned a 70 percent rating for PTSD under Diagnostic Code 9411.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

b. Prior to May 29, 2012

With respect to the period prior to May 29, 2012, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted.

The Veteran has repeatedly argued that his PTSD warrants a 100 percent rating, including as early as September 2009.  However, the actual symptoms that are attributed to his PTSD do not show total occupational and social impairment that is necessary for the grant of a 100 percent rating for this mental disability.

For instance, leading up to May 2012, the Veteran reported to both treating clinicians and the VA examiner that he was experiencing recurring nightmares, hypervigilant behavior such as getting up at night and looking outside, difficulty with sleeping, discomfort around crowds and in social settings, occasional depression, and problems with memory or completing tasks.  In his March 2010 VA Form 9, the Veteran elaborated and indicated that he experienced panic attacks with loud noises, needed regular reminders by his wife to complete tasks.  He also indicated that he had experienced suicidal ideation for several years.  Yet despite these symptoms, in a VA clinical note from as late as May 9, 2012, the Veteran reported that his days were filled with helping others including taking his wife back and forth from her chemotherapy treatment and taking his grandson to therapy.  

The Board also notes that the PTSD-related symptoms the Veteran described in this period were somewhat inconsistent.  For instance, although the Veteran asserted in his VA Form 9 that he had experienced suicidal impulses for several years, when discussing his symptoms with his treatment providers, he repeatedly denied any suicidal or homicidal ideation.  Statements made in the course of treatment are typically deemed reliable as patient seeking treatment is motivated to recover. His April 2009 psychiatric VA examination also indicates that the Veteran was not having suicidal thoughts at that time.  

The Veteran's treatment notes from this period include evidence of an occasionally abnormal or depressed mood or affect and, as indicated above, occasional complaints of memory loss.  However, at other treatment visits from the period before May 2012, he has demonstrated a fair or better mood and affect, including at outpatient VA psychiatric evaluations in May and June of 2009 and again in July of 2011.  Reports of the Veteran's memory deficits were also somewhat inconsistent during this period.  Although the Veteran reported difficulties in this area and with completing tasks, the objective and subjective evidence relating to his memory from this period appears to most closely approximate the memory deficits that are typically associated with a 30 percent rating.  

Specifically, in a VA treatment note from October 2011, the Veteran reported problems remembering names of friends whom he had known for a long period of time.  These symptoms appear to closely match the memory-related example for symptoms that warrant a 30 percent rating under the General Rating Formula for Mental Disorders.  Those criteria indicate that such a rating is appropriate when memory loss is characterized by forgetting names, directions, or recent events.  Moreover, although somewhat inconsistent, the objective findings relating to the Veteran's memory from this period appear to be similarly mild in nature.  For example, at the Veteran's February 2009 VA examination to evaluate his diabetes and again at his April 2009 psychiatric VA examination, the VA evaluators reported that the Veteran demonstrated signs of a normal memory.  Although a subsequent VA treatment note from June 2009 included evidence that the Veteran could only remember one out of three items in a short-term recall test, he could remember all three with a clue, had 3/3 immediate recall, and had a fair long term memory.  Taken with the Veteran's ability to continue to drive and care for his grandson, whom the Veteran has reported has sustained a traumatic brain injury, this evidence most closely approximates the degree of mental impairment accounted for by a 30 percent rating for mental disorders.  

The Board also notes that the Veteran's treatment notes do not contain the type or severity of psychological symptoms that are described in the criteria for a 50 percent rating of a psychological disability.  As explained above, those criteria are met when a claimant demonstrates symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Although the Veteran has occasionally exhibited an abnormal affect, the examining and treating VA clinicians have not reported consistent signs of a flattened affect.  They have also failed to report with any consistency any abnormalities related to the Veteran's speech, judgment, or abstract thinking.  Treatment notes from this period also indicate that his medications have at times proven effective in reducing his symptoms.  For example, in October of 2011, the Veteran reported to his treating VA clinician that his medication were helpful in making him more receptive to adjusting to society.  As described above, the Veteran also was able to care for his wife and grandson during the relevant period.  Although the Veteran has reported to the VA that he experienced panic attacks at various points during the course of the instant appeal, clinical treatment notes that appear in the record do not include reports of any such symptoms.  Ultimately, there is no indication that the Veteran's PTSD resulted in the severity of occupational and social dysfunction contemplated by the criteria for a 50 percent rating for a psychological disability. 

Although the Veteran is certainly permitted to describe his psychological symptoms and their impact on his abilities to function, the discrepancy between the severity of symptoms he described in his contentions to VA and those he has explained to his treating clinicians reduces the probative weight that may be given to these statements.  As an example, and as described above, his reports of suicidal impulses in VA filings does not appear to match the repeated denials of any suicidal ideation that appear in his treatment records.  The Board has also considered the statement submitted by the Veteran's sister in March 2009.  In her letter, the Veteran's sister indicated that the Veteran was a completely different person after returning to Vietnam, after which the Veteran reportedly began drinking and had difficulties in his first two marriages.  The Veteran's sister is competent to report these observable changes in the Veteran's life.  However, her fairly broad statements do not describe the specific symptoms that are contemplated by the General Rating Formula for Mental Disorders.  As such, the Board finds that they are not entitled to significant weight in determining the appropriate rating for the Veteran's PTSD.

The Board has also considered the various global assessment of functioning (GAF) scores that were assigned to the Veteran in the period leading up to May 29, 2012.  These ratings were somewhat inconsistent.  For instance, in a January 2009 VA treatment note, the Veteran was assigned a score of 60, whereas a VA treatment note from April of that year includes a GAF score of 50.  His April 2009 VA examiner reported a GAF score of 53 and subsequent VA clinicians included additional scores of 50.  These GAF scores represent anywhere from mild to serious symptoms.  The inconsistency in the scores assigned to the Veteran limits the scores' utility in determining the appropriate rating for the Veteran's PTSD during the relevant period.  Moreover, despite these at times serious ratings, the Veteran was able to spend a significant amount of time caring for his grandson and wife.  This evidence suggests a higher level of social and occupational functioning than these GAF ratings would imply.  

The Board finds that these substantial daily and familial activities, the repeated reports of the Veteran's intact abstract thinking and judgment, the mild nature of the findings relating to the Veteran's memory, the variable but repeatedly normal reports of his mood and affect, and his ability to care for his grandson suggest that the Veteran's PTSD caused occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Viewed as a whole, this evidence weighs against a finding that the Veteran's psychological disability caused the types and severity of symptoms necessary to warrant a rating of 50 percent or higher for the period prior to May 29, 2012. 

c. Beginning on May 29, 2012

Concerning the period beginning on May 29, 2012, the Board ultimately finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted.  

As explained above, the Veteran has repeatedly contended that he should be awarded a 100 percent rating for his PTSD.  However, for the reasons explained in this decision, the Board finds that the Veteran's psychological symptoms have not reached the severity required of a 100 percent rating for PTSD at any point in the current period under appeal.

Specifically, a 100 percent rating under the General Rating Formula for Mental Disorders represents a substantial level of psychological impairment.  To meet the criteria of such a rating, a claimant must have total occupational and social impairment.  As explained above, 38 C.F.R. § 4.130 includes illustrative examples of symptoms that may cause such a total impairment and specifically mentions: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The preponderance of the evidence since May 29, 2012, weighs against a finding that the Veteran's PTSD-related symptoms rose to that level of severity.  In October 2012, the Veteran reported that his PTSD-related symptoms had worsened and that he was experiencing panic attacks two or three nights per week, had short and long term memory loss, needed notes to remember what he needed to do, became argumentative, depressed, and moody, and felt like he did not fit in with friends or crowds.  He also described difficulties with sleeping and waking up during the night and waking up at night to ensure his doors were locked.  However, as was the case with the period prior to May 2012, the degree and severity of symptoms reported by the Veteran's examining and treating clinicians appear more modest in nature.

For instance, at his May 2012 VA examination, the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  However, this examiner did not report any of the symptoms identified in the rating criteria for a 100 percent rating for a mental disability.  In contrast to the Veteran's October 2012 statements, this examiner reported no symptoms of impairment of short and long-term memory or panic attacks more than once a week.  The Board recognizes that the symptoms identified in 38 C.F.R. § 4.130 do not represent an exhaustive list.  Nonetheless, taken with the evidence in the Veteran's treatment records, the Board does not find that the Veteran's PTSD-related symptoms rise to the level of a disability manifested by total occupational and social impairment.

For instance, in a VA treatment note from September 2013, the Veteran reportedly was doing pretty well, was able to interact with people more, and was taking care of his grandson who reportedly had suffered a traumatic brain injury.  A subsequent disability benefits questionnaire completed in January of 2014 also indicated that the Veteran's PTSD only caused occupational and social impairment with reduced reliability and productivity, which is consistent with only a 50 percent rating for a mental disability.  Notably, the activities the Veteran reported he was able to engage in at the January 2017 Board hearing also suggest that his PTSD has caused total occupational and social impairment.  At that hearing, the Veteran reported that he mowed the lawn, albeit with breaks, and volunteered to deliver items to local Veterans receiving inpatient mental health treatment.  His treatment notes suggest that he had been involved with a Vietnam Veterans association for quite some time, including a clinical note from February 2014 that reported the Veteran had been engaging in activities to help build ramps and visiting VA hospitals.

Ultimately, the Board finds that although competent to describe his psychological symptoms, his reports of his symptoms appear inconsistent with those described by examining and treating clinicians, the Veteran's volunteer and familial activities, and the apparent success the Veteran has achieved in reducing his symptoms through treatment.  As such, the Board gives it less probative weight than the weight given to the opinions of the May 2012 VA examiner and the VA psychologist who completed the January 2014 disability benefits questionnaire.  As described above, the May 2012 VA examiner suggested that the Veteran's symptoms did not result in a total social and occupational impairment.  Similarly, the January 2014 VA psychologist indicated that the Veteran's PTSD was not so severe as to preclude the Veteran's ability to secure or maintain gainful employment.  These opinions appear more consistent with the overall treatment history and the substantial daily and familial activities the Veteran has been able to perform despite his PTSD-related symptoms.

For these reasons, the Board does not find that the Veteran's PTSD has resulted in total occupational and social impairment.  As such, his claim for a rating in excess of 70 percent must be denied.

d. Extraschedular Considerations

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321 (b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494   (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his PTSD results in any symptoms not contemplated by the rating schedule.  That is, his depression, anxiety, sleep disturbances, social isolation, and memory lapses are all encompassed within the criteria of Diagnostic Code 9411.  Indeed, as noted earlier, the General Rating Formula for Mental Disorders (Formula) is inherently broad in terms of the range of symptoms it encompasses.  Therefore, no further discussion of an extraschedular rating is required.  However, even assuming that the record or the Veteran had raised the issue of entitlement to extraschedular referral, the Board finds that such referral is not warranted in this case.  

Specifically, if the record or a claimant raises the issue of entitlement to extraschedular rating, the Board "is required to undertake the three-part test" set forth in Thun v.Peake, 22 Vet. App. 111, 115 (2008).  Yancy 22 Vet. App. at 494.  In Yancy, the Court further clarified that the Thun test are in fact elements, the first of which is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  However, as explained above the General Rating Formula for Mental Disorders encompasses a broad range of psychological symptoms and objective abnormalities.  Here, the Veteran's PTSD has not caused such an exceptional disability picture as to render this Formula inadequate.  Therefore, the Thun test has not been satisfied and a referral for extraschedular consideration is not warranted.

II. TDIU

a. Legal Standard

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

38 C.F.R. § 4.16(b) provides a mechanism for the entitlement to a TDIU for a claimant whose service-connected disabilities fall short of the rating thresholds set forth in 38 C.F.R. § 4.16(a).  In those instances, and as the facts warrant, rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  

b. Analysis

Here, the Veteran has been service connected for numerous disabilities since he filed the claim currently before the Board.  However, of those disabilities with compensable ratings during the relevant period, the Veteran's disabilities and their respective ratings can best be described by categorizing them in four distinct periods.

From December 30, 2008, to January 20, 2010, the Veteran was assigned a 30 percent rating for PTSD, a 30 percent rating for coronary artery disease (CAD), and a 20 percent rating for diabetes mellitus, for a combined rating of 60 percent.  From January 21, 2010, and continuing through May 28, 2012, the disabilities for PTSD, CAD, and diabetes remained the same and the Veteran was also assigned a 10 percent rating for peripheral neuropathy of the sciatic nerve in the left lower extremity and a 10 percent rating for peripheral neuropathy of the sciatic nerve in the right lower extremity, for a combined rating of 70 percent for this period.  For the period from May 29, 2012, to January 24, 2017, the Veteran's ratings for CAD, diabetes, and peripheral neuropathy were unchanged.  However, as of May 29, 2012, his rating for PTSD was increased to 70 percent.  His combined total rating for the period from May 2012 to January 2017 was 90 percent.  Finally, on January 25, 2017, the Veteran's rating for peripheral neuropathy for the sciatic nerve of each of his lower extremities was increased to 20 percent and he was also assigned 20 percent ratings for peripheral neuropathy in each of his upper extremities, which ultimately combined to a 100 percent rating starting on that date.

The Board also notes that, beginning August 18, 2015, the veteran was assigned a 10 percent rating for tinnitus.  However, this disability rating did not change his combined rating for that period and he has not specifically alleged that this condition substantially limits his ability to secure or follow substantially gainful employment in the course of the instant appeal.

Taking into consideration the combined ratings for these distinct periods, the Board notes that, prior to January 21, 2010, entitlement to a TDIU under 38 C.F.R. § 4.16(a) is unavailable, as the Veteran did not have a combined disability rating of 70 percent or a combined rating of 60 percent and an individual disability rated at 40 percent or higher.  The only possibility for the Veteran's claim for a TDIU prior to that date is set out in 38 C.F.R. § 4.16(b), as described above.  Since that date, the Veteran's disabilities met the schedular requirements for consideration of a TDIU pursuant to 38 C.F.R. § 4.16 (a).

The Board also notes that, although the Veteran is also service-connected for the residuals of a scar on his sternum and left ear hearing loss, he was assigned noncompensable ratings for these conditions.  Notably, like his tinnitus, he has also generally failed to cite either of these disabilities as factors that have limited his ability to work.  The Veteran was also assigned noncompensable ratings for peripheral neuropathy of the saphenous nerve in each of his lower extremities beginning on January 25, 2017.  However, he has not attributed any functional limitations specific to the peripheral neuropathy in these specific nerves above and beyond those he has suggested are caused by the peripheral neuropathy in the sciatic nerves of his bilateral lower extremities.  Likewise, the noncompensable rating of the peripheral neuropathy in these nerves suggests that these conditions, in and of themselves, do not significantly reduce the Veteran's ability to sustain or follow gainful employment.  As such, the Board does not find the Veteran's tinnitus or his disabilities with noncompensable ratings have contributed to any limitations to him securing or following a substantially gainful occupation.

Although the Veteran has repeatedly suggested that the combination of his service-connected disabilities have prevented him from being able to work, he has generally cited the effects of his PTSD, diabetes, and peripheral neuropathy as the primary conditions that have prevented him from securing and maintaining a gainful occupation.  For instance, in a March 2015 statement, the Veteran indicated that it was impossible for him to stand or walk for long periods due to his neuropathic pain.  At the hearing, he also stated that the combination of his PTSD, neuropathy, and diabetes are why he has not worked.  

Notably, however, none of the VA examiners who have evaluated the Veteran during the relevant period have opined that any of his service-connected disabilities have individually rendered him unable to secure or follow gainful employment.  On the contrary, the February 2009 VA examiner who evaluated the Veteran's diabetes suggested only that the Veteran was not able to perform strenuous activity.  VA clinicians who completed several disability benefits questionnaires in January 2014 also indicated that the Veteran's diabetes and diabetic complications, his peripheral neuropathy, and his CAD did not impact his ability to work.  More recently, a February 2017 VA examiner indicated that peripheral neuropathies had a negative impact on work duties requiring prolonged standing or walking and would have a negative impact on fine motor movements of the Veteran's bilateral hands and fingers due to decreased fine touch. 

With respect to the impact of the Veteran's PTSD on his ability to work, the Board notes that none of the VA examiners has suggested that his PTSD has caused total occupational and social impairment, as described above.  Of particular note here, the VA psychologist who completed a January 2014 disability questionnaire specifically stated that there was no clear evidence that the Veteran's PTSD contributed in the past or at that time to such severe impairment that it would preclude him from being able to secure or maintain gainful employment.

The Veteran's somewhat extensive familial activities and the reports of his ongoing involvement with a Vietnam Veteran's association also suggest that he has retained the capacity for significant vocational activities.  Although the Veteran reported at the January 2017 hearing that he was at times overwhelmed, the treatment records suggest that he has been caring for his grandson for several years despite his disabilities.  

Moreover, the Board also notes that a schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1 ; Van Hoose, supra.  Although the Veteran's service-connected disabilities may have hindered some aspects of employment prior to January 25, 2017, a combined compensable schedular rating of less than 100 percent implies a degree of interference with employment that would not preclude a particular claimant from securing and following all substantially gainful employment.

In evaluating the Veteran's claim for a TDIU, the Board also recognizes that the Social Security Administration (SSA) has determined that the Veteran is disabled pursuant to SSA rules and regulations.  Specifically, the record indicates that in a June 2004 decision, the Veteran was found disabled by an Administrative Law Judge beginning in May 2003.  Although disability determinations made by SSA may be pertinent to claims for VA benefits, they are not controlling for VA determinations.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Despite some similarities between the two disability regimes, there are "significant differences in the definition of disability under the Social Security and VA systems."  Id.  In its determination, SSA primarily considered the Veteran's history of heart problems and his low back pain in ultimately determining that he was disabled.  SSA ultimately found that the Veteran was capable of sedentary work, but found that a finding of disabled was directed by Rule 201.06 of SSA's Medical-Vocational Guidelines.  

These Guidelines are set out in Appendix 2 to Subpart P of 20 C.F.R. § 404 and, of particular relevance here, explicitly take into consideration a particular claimant's age in directing a finding that such a claimant is disabled.  To illustrate, the Rule under which SSA found the Veteran to be disabled applies only for claimants who are advanced in age, who are high school graduates or more, and who have skilled or semiskilled previous work experience.  "Advanced age" is defined as 55 and over.  The Board notes that VA is strictly prohibited in considering age in determining claims for unemployability.  38 C.F.R. § 4.19.  Moreover, in contrast to SSA, VA may only consider the vocational impact of service-connected disabilities in deciding claims for unemployability and cannot consider the effects of the Veteran's low back pain on his employment.  Therefore, SSA's reliance on the Veteran's back pain, which is not service-connected, in addition to SSA's explicit reliance on the Veteran's advanced age render its determination of little probative value in determining the Veteran's claim for entitlement to a TDIU.

In evaluating the Veteran's claim for TDIU, the Board has also considered the Veteran's employment and educational history.  SSA records indicate that the Veteran is at least a high school graduate.  The record also indicates that the Veteran worked for several decades as a customer service representative for a water company.  Although the effects of the Veteran's CAD and peripheral neuropathy may prevent him from being able to perform the standing, walking, and lifting required by his former employment.  The evidence as a whole suggests that, at least through January 24, 2017, the Veteran's service-connected disabilities did not prevent him from performing sedentary work with reduced interpersonal interactions.  This determination is underscored by his ability to volunteer at his local Vietnam Veteran's association and the numerous medical opinions on the specific functional deficits caused by the Veteran's service-connected disabilities, as described above.

As such, the Board finds that, at least through January 24, 2017, the Veteran's service connected disabilities did not prevent him from securing and following gainful employment.  The Board also recognizes that the Veteran was ultimately awarded a combined 100 percent schedular rating effective January 25, 2017.  However, such a receipt does not necessary render moot any pending claim for a TDIU.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court in Bradley v. Peake, 22 Vet. App. 280 (2008) clarified that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  More specifically, where a service-connected disability is rated as total, whether on the basis of a grant of TDIU or on a schedular basis, and a claimant has "additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems," then a SMC may be granted.  Bradley 22 Vet. App. at 290.

Here, the Board finds that scenario envisioned by Bradley is not for application.  As the only individual disability rated at 60 percent or higher at any point during the current period under appeal is the Veteran's PTSD, the Board must determine whether a TDIU is warranted for a distinct disability beginning on January 25, 2017.  Pursuant to 38 C.F.R. § 4.16(a), for the purposes of entitlement to a TDIU, multiple disabilities may be considered "one disability" in the following set of circumstances:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

The Board ultimately finds that the Veteran's service-connected physical disabilities, to include his CAD, diabetes, and peripheral neuropathy, have not alone prevented him from being able to secure and follow substantially gainful employment.  Specifically, despite his service-connected physical disabilities, his ability to care for his grandson, mow his lawn, and be active in his local veteran's group suggests that his service-connected physical disabilities would not prevent him from securing and following a substantially gainful occupation that was sedentary in nature.  For these reasons, the Board finds that the Veteran's TDIU claim must be denied.

III. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Veteran was also issued notice of what is necessary to substantiate a claim for TDIU, what VA will seek to provide, and what he is supposed to provide pursuant to 38 C.F.R § 3.159(b)(1) in a December 2013 letter.  Therefore, the Board is satisfied that VA satisfied its duty to notify the Veteran with respect to his claim for entitlement to a TDIU.

The Board also finds that VA has satisfied its duty to assist the Veteran in substantiating his claim.  All relevant records that have been identified have been associated with the Veteran's claims file, including records relating to his claim for disability benefits with SSA.  Additionally, the Veteran was provided numerous examinations in furtherance of his claim, including in February 2009, April 2009, May 2012, January 2014, and February 2017.  

The examinations are adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners considered the Veteran's reported medical history and lay statements concerning the service-connected disabilities.  The VA examiners described the symptoms and manifestations due to the service-connected disabilities and provided opinions as to the functional impacts of the service-connected disabilities.  The examination reports appear to be accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating in excess of 30 percent for PTSD prior to May 29, 2012, is denied

A rating in excess of 70 percent for PTSD beginning May 29, 2012, is denied

Entitlement to a TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


